ITEMID: 001-104849
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF MAAYEVY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 2;Violation of Art. 3;Violation of Art. 5;Violation of Art. 13
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;Julia Laffranque;Mirjana Lazarova Trajkovska;Peer Lorenzen
TEXT: 5. The first applicant is the mother and the second applicant is the father of Mr Isa Maayev, born in 1975. The applicants were born in 1957 and 1942 respectively. They live in the town of Urus-Martan, in the Chechen Republic.
6. At the material time the applicants and Isa Maayev resided at 64 Titova Street in Urus-Martan. Their property consisted of two houses.
7. On 10 March 2003 the applicants and Isa Maayev were at home in one of the houses.
8. At about 2 a.m. on 10 March 2003 about ten men in camouflage uniforms burst into the applicants’ bedroom. All of the intruders wore masks, were armed with sub-machine guns and spoke unaccented Russian. The intruders blinded the applicants with their flashlights. When the first applicant asked them why they were there, they ordered her in Russian to lie on the floor and pushed her to the ground. One of the intruders stepped on her back, pressed his gun against her neck and told her to remain quiet. At the same time several other armed men pushed the second applicant out of bed, tied his hands and asked him where he kept his weapons. He replied that there were no weapons in the house and they then ordered him to be silent. One of the armed men pressed his gun against the second applicant’s head. While the applicants stayed on the ground, several intruders went into another room where Isa Maayev was sleeping. After a while the armed men in the applicants’ bedroom ordered the applicants not to move and left the room.
9. The first applicant immediately ran to the window and saw four other men in the courtyard. One of them punctured the tyres of the applicants’ car. Another man broke the lamp above the entrance to the house. All of the men then left the courtyard. The first applicant followed them outside and saw that they had turned right into Mayakovskogo Street. She then heard the noise of a vehicle and a sound as if someone was being thrown into it. When she returned home she realised that the armed men had taken Isa Maayev away and she started crying and shouting for help.
10. According to a written statement by M.K., enclosed by the applicants, on the night of 10 March 2003 she felt unwell and went outside. She heard shouting coming from the applicants’ house. Immediately thereafter she saw a group of men moving quickly from the applicants’ house in the direction of Mayakovskogo Street. M.K. immediately rushed to the applicants’ house.
11. According to a written statement by A.M., at about 2 a.m. on 10 March 2003 she was returning home from her late shift at a bakery where she worked at the time. On her way home she saw several UAZ vehicles parked at the corner of Mayakovskogo and Bolnichnaya streets, and a number of camouflaged men whom she identified as servicemen. The servicemen were armed and some of them were masked. They were standing one metre apart from each other and kept themselves in formation. She quickly passed by them without being stopped (despite the curfew) and initially went in the direction of her home, but then heard the first applicant’s screaming and turned back to go to the applicants’ house. She found the first applicant and M.K. there. A.M. untied the second applicant and then accompanied the applicants to the place where she had seen the UAZ vehicles, but by the time they arrived there the vehicles and the servicemen had already left.
12. According to the statement by M.K., all of the people present in the applicants’ house heard the noise of departing vehicles and, after untying the second applicant, they tried to follow the vehicles by their noise but did so in vain. Their attempt brought them to the centre of Urus-Martan, where they reported the matter to the local police.
13. The applicants have had no news of Isa Maayev since 10 March 2003.
14. The above account of the events is based on the information contained in the application form; written statements by the applicants dated 22 December 2006; and written statements by M.K. and A.M. dated 21 December 2006.
15. The Government submitted that the domestic investigation had obtained no evidence that Isa Maayev had been abducted by State agents.
16. Immediately after the intruders left with Isa Maayev, the applicants, accompanied by A.M. and M.K., went to the local police station and alerted the police officers to the abduction. An on-duty police officer took note of their complaint and told them to return home.
17. On 10 March 2003 two police officers came to the applicants’ house and questioned them about the circumstances of the abduction of Isa Maayev. The applicants were allegedly told that the police would not be able to help them find their son.
18. On the same date the applicants filed a written complaint about the abduction of Isa Maayev with the prosecutor’s office for the UrusMartanovskiy District (“the district prosecutor’s office”).
19. On 13 March 2003 the second applicant complained to the Special Envoy of the President of the Russian Federation in the Chechen Republic about the abduction of his son. He submitted, in particular, that Isa Maayev had been abducted by a group of armed camouflaged men who had arrived in several vehicles, including a UAZ vehicle and an armoured personnel carrier (“APC”).
20. On 17 March 2003 the applicants allegedly found a note bearing the handwriting of Isa Maayev at the entry to their house. The note stated that the applicants were to pay 1,000 United States dollars to an unidentified person, upon which Isa Maayev would be released. The applicants were instructed to pay half of the sum before the referendum on the Constitution for Chechnya which was to take place on 23 March 2003. The remaining amount was to be paid after the referendum. The applicants obtained the money and made preparations to pay it but no one showed up to collect it.
21. On 18 March 2003 the applicants’ relative, Mr I., told them that on 10 March 2003 Mr A., who was a police officer and a friend of Mr I., had been on duty together with other police officers at the local school building. The police had been guarding the building because it was to be used as a polling station in the forthcoming referendum. Mr I. said that Mr A. had told him that on the night of 10 March 2003 he had seen a big group of Russian servicemen in camouflage uniforms. They had been leading a man away and urging him to hurry. Mr A. had allegedly also heard the servicemen throw the man into a vehicle. According to Mr A., on 16 March 2003 during the night, when he was again on guard duty at the school building, the police officers had spotted an UAZ car parked between the school and the applicants’ house. There had been three people in the car. The police officers had contacted the local police and had been advised that those people were members of the Federal Security Service (“the FSB”), that they were carrying out a special operation in Urus-Martan and that the police officers were not to interfere.
22. Subsequently, the applicants contacted two military servicemen from a military unit located near Urus-Martan. The applicants did not give their names. Those servicemen allegedly claimed that a “Sergey” from the FSB department in Urus-Martan had “[taken] over” the case concerning the applicants’ son.
23. On 20 March 2003 the district prosecutor’s office instituted an investigation into the abduction of Isa Maayev under Article 126 § 2 of the Criminal Code (aggravated kidnapping). The case was assigned the number 34032.
24. On 9 April 2003 the first applicant was granted victim status in the proceedings in case no 34032.
25. On 11 June 2003 the head of the Urus-Martanovskiy District Department of the Interior (“the ROVD”) informed the first applicant that his service was carrying out various operational and search measures aimed at establishing the whereabouts of Isa Maayev and identifying those responsible for his abduction.
26. By a letter of 21 July 2003 the Department for the Supervision of the Investigation of Crimes in the Chechen Republic (“the supervision department”) notified the second applicant that on 20 May 2003 the investigation of case no 34032 had been suspended owing to a failure to identify the perpetrators.
27. On 4 August 2003 the second applicant complained of the abduction of his son to a number of State authorities. In his complaint he submitted, in particular, that Isa Maayev had been abducted by armed men in camouflage uniforms and masks who had arrived in several UAZ and VAZ-2109 vehicles.
28. On 27 August 2003 the Chechen Department of the FSB notified the second applicant that the department’s officials had not arrested Isa Maayev and that the department was carrying out various search measures aimed at establishing his whereabouts.
29. On 6 September 2003 the supervision department forwarded the second applicant’s complaint of the abduction of Isa Maayev to the district prosecutor’s office and ordered it to verify his submissions and to inform him accordingly.
30. On 8 September 2003 the district prosecutor’s office responded to the supervision department that it had already verified the information contained in the second applicant’s complaint and that those submissions did not contain new evidence which would prompt the resumption of the investigation. The letter also stated that the district prosecutor’s office had taken all investigative steps which could be carried out in the absence of information as to the persons implicated in the abduction. A copy of the letter was forwarded to the second applicant.
31. On 14 October 2003 a prosecutor from military unit no. 20102 informed the first applicant that the inquiry conducted by the prosecutor’s office of that military unit had not established that the federal military were implicated in the abduction of Isa Maayev.
32. On 20 October 2003 the military commander of the UrusMartanovskiy District notified the second applicant that the military commander’s office had not had any information on either the whereabouts of Isa Maayev or the eventual implication of officers from the Ministry of the Interior in his disappearance.
33. By a letter of 8 December 2003 the supervision department informed the second applicant that on 24 November 2003 the district prosecutor’s office had set aside the decision to suspend the investigation of case no. 34032 and that operational and search measures aimed at identifying the persons responsible for the abduction of Isa Maayev and establishing his whereabouts were under way.
34. On 10 March 2004 the supervision department forwarded the first applicant’s complaint about the abduction of Isa Maayev to the district prosecutor’s office and requested that it activate the investigation.
35. By a letter dated 23 August 2004 the Prosecutor’s Office of the Chechen Republic notified the first applicant that they had examined her complaint of the abduction of Isa Maayev, which had been forwarded to them by the State Duma. They informed her that the investigation of case no. 34032 had been suspended on an unspecified date and that various operational measures aimed at establishing the whereabouts of her son and identifying the perpetrators were under way.
36. By a letter of 30 November 2004 the district prosecutor’s office informed the first applicant that it had examined her complaint, which had been forwarded to it by the Prosecutor’s Office of the Chechen Republic. The letter further stated that the investigation of case no. 34032 had been suspended on 9 March 2004.
37. On 17 June 2005 the deputy prosecutor of the UrusMartanovskiy District notified the first applicant that operational and search measures in connection with the proceedings concerning case no. 34032 were under way. Letters along the same lines from the supervision department and the Urus-Martanovskiy ROVD were sent to the first applicant on 27 June and 13 July 2005.
38. On 20 September 2005 the first applicant complained to the prosecutor of the Urus-Martanovskiy District that the investigation into the abduction of Isa Maayev had not produced any results. She submitted that Isa Maayev had been abducted by armed men in camouflage uniforms who had arrived in UAZ and VAZ-2109 vehicles. She requested that the investigation be resumed and that she be granted access to the materials of case file no. 34032 and be given information on the progress of the investigation. It appears that her complaint was left without reply.
39. Despite specific requests by the Court, the Government did not disclose most of the contents of criminal case no. 34032, referring to Article 161 of the Russian Code of Criminal Procedure. They only provided copies of: several decisions to open, suspend and resume the investigation; records of several witness interviews; a crime scene inspection report; and requests for information addressed to various State authorities and some of the replies to them. Some of the documents submitted by the Government were illegible and some were legible only in part. It appears that the latest document provided by the Government was dated 24 May 2007. In so far as the documents submitted by the Government were legible, the information contained therein may be summarised as follows.
40. On 10 March 2003 the applicants complained of the abduction of Isa Maayev to the ROVD. According to the stamp on their complaint, it was received by that authority on the same date.
41. On 20 March 2003 the town prosecutor’s office instituted an investigation into the abduction of Isa Maayev under Article 126 § 2 of the Criminal Code (aggravated kidnapping).
42. On 1 April 2003 the first applicant was interviewed. She stated that at about 2 a.m. on 10 March 2003 a group of about ten to twelve armed men in camouflage uniforms and masks had burst into her house at 64 Titova Street, where she had been staying with her husband and Isa Maayev. They had ordered the first applicant and her husband to lie down, speaking unaccented Russian. The first applicant had inferred that the intruders were servicemen. They had tied her husband up and had taken away her son. Before leaving, they had punctured the tyres of the applicants’ car and had broken the lamp over the entry to the house. The intruders had left by foot. Shortly thereafter the second applicant had gone to the ROVD and alerted the police to the abduction.
43. On 1 April 2003 the investigators interviewed the second applicant as a witness. He stated that at about 2.30 a.m. on 10 March 2003 a group of armed people in camouflage uniforms and masks had burst into his house. The intruders had blinded the applicant with their flashlights, pushed him face down on the floor and tied his hands. They had turned everything in the house upside down and had taken away Isa Maayev. Once they had left, the second applicant had gone to the ROVD and alerted them to the abduction. An on-duty officer from the ROVD had called the military commander’s office in the second applicant’s presence and had informed them of the kidnapping. The second applicant thought that the intruders must have left by foot, as he had not seen any vehicles.
44. On 3 October 2003 the second applicant was again interviewed as a witness. He stated that at about 2.30 a.m. on 10 March 2003 a group of ten to fifteen armed people in camouflage uniforms and masks had burst into his house, blinded him with their flashlights, tied up his hands and pushed him and his wife to the floor. Meanwhile some of the intruders had entered an adjacent room where Isa Maayev was sleeping. The intruders had spoken unaccented Russian. Several minutes later they had taken Isa Maayev outside and left. The applicants had not been able to see anything because they had been lying face down on the floor. When the second applicant had managed to stand up, he had seen through the window that the armed men were leaving the second house. Shortly thereafter the second applicant had gone to the ROVD to complain of the abduction of his son.
45. On 9 April 2003 the first applicant was granted victim status in the proceedings concerning case no. 34032 and was interviewed. She submitted that on 10 March 2003 her family, including her husband, Isa Maayev and herself, had stayed at home at 64 Titova Street. At about 2 a.m. she had been woken up by some noise and had seen a group of armed men in camouflage uniforms and masks. They had pushed her family members to the floor and had taken away her son, without explaining the reasons for his detention. The first applicant had heard the noise of departing vehicles.
46. On 27 November 2003 the investigators re-interviewed the first applicant. She confirmed her previous accounts of the events of 10 March 2003 and submitted, in addition, that the intruders had broken a lamp above the entrance to the house. She also stated that the intruders had come and gone by foot and that she had discovered the absence of Isa Maayev after they had left.
47. On 27 November 2003 the investigators interviewed S.M. as a witness. He stated that he was the missing person’s brother and that on the night of 10 March 2003 he had been woken up by the crying and shouting of the first applicant. When S.M. had entered his parents’ room, the first applicant had told him that a group of about ten to fifteen armed men in camouflage uniforms and masks had taken away Isa Maayev. S.M. submitted that he had heard the intruders break the lamp which was outside. When he looked outside he had not been able to see anything.
48. On 28 November 2003 the investigators interviewed A.S. as a witness. She stated that she was Isa Maayev’s wife and that on the night of his abduction Isa Maayev had been sleeping in the house with his parents, while she had stayed with the children in another house. At about 2 a.m. on 10 March 2003 a group of ten to fifteen armed men in camouflage uniforms and masks had burst into A.S.’s room. They had spoken unaccented Russian. A.S. had started shouting but had been told to remain silent. The intruders had searched her room and had turned everything there upside down. When they had been leaving, A.S. had seen one of them break the lamp above the entrance to the house. After their departure the first applicant had told A.S. that the intruders had abducted Isa Maayev.
49. On 11 February 2004 the first applicant was interviewed again. She stated that on 10 March 2003 a group of twenty to thirty armed men in camouflage uniforms and masks had burst into her room and had abducted her son. She also stated that the abductors had come and gone by foot because she had not heard the noise of either military or other vehicles.
50. On 14 February 2004 A.M. was interviewed as a witness. She stated that she was the applicants’ neighbour, that she herself knew nothing of the circumstances of the abduction of Isa Maayev and that she had learnt about it from his relatives. On the night of 10 March 2003 A.M. had been sleeping in her house. At a certain point her neighbour M.K. had woken her up, saying that there was noise from vehicles outside. Together they had gone to the Maayevs’ home. Someone there had told A.M. that armed men in camouflage uniforms, who had arrived in two UAZ vehicles, had abducted Isa Maayev. When A.M. had gone to the applicants’ home, she had not herself seen either the abductors or their vehicles. According to A.M., the people who had seen the vehicles had been unable to identify them because they had not had licence plates.
51. On 17 February 2004 the investigators interviewed M.K. as a witness. She stated that she had been living in the vicinity of the applicants’ house and that at about 3 a.m. on 10 March 2003 she had been woken up by shouting coming from there. At the same time, she had heard the noise of vehicles travelling along Mayakovskogo Street and had then seen several vehicles that had looked like trucks, but she was unable to identify their make. When she had arrived at the applicants’ home, the first applicant had told her that a large group of armed men in camouflage uniforms and masks had abducted Isa Maayev and that the abductors had spoken unaccented Russian. The applicants had immediately gone to the ROVD to complain of his abduction.
52. On 2 March 2004 the investigators interviewed the second applicant for the third time. He confirmed his previous accounts of the events of 10 March 2003 and stated, in addition, that the abductors had come to his house by foot and that he did not know if they had come in military or other vehicles because he had not seen them.
53. On 26 April 2007 the investigators interviewed L. Ya. as a witness. He stated that he was the applicants’ neighbour and that he had learnt of the abduction of Isa Maayev from unspecified individuals. L. Ya. had not heard any noise of military or other vehicles on the night of the abduction.
54. On 11 May 2007 the first applicant was interviewed for the fourth time. She confirmed her previous accounts of the events given to the investigation. She stated, in addition, that she had heard the noise of vehicles outside shortly after the abduction of Isa Maayev and suggested that the noise had come from Mayakovskogo Street, which ran parallel to Titova Street. However, she could not provide more detailed information concerning the vehicles or their make.
55. Between 20 March and 10 October 2003 the district prosecutor’s office requested that a number of law-enforcement authorities, including the FSB, the Ministry of the Interior and the military commander’s office, inform it whether they had information on Isa Maayev’s whereabouts, whether they had conducted special operations in the area and whether they had arrested the applicants’ son. It appears that no relevant information was obtained in reply.
56. On 24 November 2003 the investigators inspected the crime scene. According to the crime scene inspection report of the same date, no objects of interest to the investigation were discovered during the inspection.
57. Between 24 and 26 March 2004 and 2 and 3 May 2007 the investigators sent out further requests to a number of State authorities, seeking information on Isa Maayev’s whereabouts. There is no indication that any relevant information was obtained in reply.
58. On 19 May 2007 the chief of police for the Urus-Martanovskiy district replied to the Urus-Martanovskiy district prosecutor, stating that it had been impossible to establish what power structures and military departments of the Urus-Martanovskiy district had been equipped with Ural and UAZ vehicles in 2003, to identify heads of departments equipped with such vehicles, or to verify whether the security forces in the UrusMartanovskiy district had kept logbooks concerning the use of such vehicles, in order to identify the vehicles which had left the premises of the State authorities in question at the time of the abduction of Isa Maayev. Information concerning the heads of the military commander’s office, the FSB department and the police was restricted.
59. On 20 May 2003 the investigation of case no. 34032 was suspended owing its failure to identify the perpetrators. A letter informing the first applicant of that decision was sent to her on 23 May 2003.
60. On 1 October 2003 the Urus-Martanovskiy District prosecutor quashed the decision of 20 May 2003 as premature and unfounded.
61. On 1 November 2003 the investigation was suspended because of its failure to identify those responsible for the abduction.
62. On 24 November 2003 the Urus-Martanovskiy District prosecutor set aside the decision of 1 November 2003 to suspend the investigation, finding that it had been issued despite a failure to take all relevant investigative steps and in breach of the applicable legislation.
63. On 24 December 2003 the investigation of case no. 34032 was suspended because of its failure to identify those responsible for the abduction.
64. On 5 February 2004 the deputy prosecutor of the Chechen Republic quashed the decision of 24 December 2003 and ordered the district prosecutor’s office to resume the investigation.
65. On 9 March 2004 the investigation was suspended due to its failure to establish the identities of those involved in the abduction of Isa Maayev.
66. On 21 November 2005 the investigation of case no. 34032 was resumed, owing to the need to examine the first applicant’s complaint in which she sought access to the case file and requested that the investigation be resumed.
67. On the same date the investigators dismissed the applicant’s complaint as unfounded.
68. On 22 November 2005 the investigation was suspended.
69. On 24 April 2007 the investigation of case no. 34032 was resumed, owing to a need to rectify unspecified shortcomings.
70. On 24 May 2007 the investigation of case no. 34032 was suspended.
71. According to the Government, the investigation into the abduction of Isa Maayev is pending.
72. On 11 January 2006 the first applicant complained to the UrusMartan Town Court (“the Town Court”) of the inaction of the investigating authorities, their failure to provide her access to case file no. 34032 and their refusal to allow her to make copies of the case file materials.
73. On 25 April 2006 the Town Court granted the first applicant’s claim in part. It declared unlawful the investigating authorities’ refusal to provide the first applicant access to the case file and ordered them to remedy that shortcoming in so far as documents concerning investigative measures carried out with her participation were concerned. At the same time it found that the district prosecutor’s office had carried out all relevant operational and search measures and dismissed the first applicant’s complaint of the ineffectiveness of the investigation, without providing any further details or specifying what measures had been taken. It also rejected the first applicant’s request for permission to copy documents from the case file.
74. The first applicant appealed. She referred to various specific omissions on the part of the district prosecutor’s office and alleged that the investigation into the abduction of Isa Maayev had been ineffective. She also sought permission to copy documents from the investigation case file.
75. On 16 August 2006 the Supreme Court of the Chechen Republic (“the Supreme Court”) dismissed the first applicant’s appeal.
76. For a summary of the relevant domestic law see Akhmadova and Sadulayeva v. Russia (no. 40464/02, §§ 6769, 10 May 2007).
VIOLATED_ARTICLES: 13
2
3
5
